                      UNITED STATES DISTRICT COURT 
                     EASTERN DISTRICT OF WISCONSIN 
                                                

 
KEITH LONDON, 
 
                  Plaintiff,                        
                                                            
        v.                                                 Case No. 18‐cv‐1655 
 
SCOTT WALKER, et al., 
 
                  Defendants. 
 
 
                                          ORDER 
 
 
       Plaintiff  Keith  London,  a  Wisconsin  state  prisoner  who  is  representing  himself, 

filed a complaint on October 17, 2018. The case was assigned to U.S. District Judge Pamela 

Pepper. On November 16, 2018, Judge Pepper referred the case to this court to handle all 

pretrial proceedings. (ECF No. 11.) 

       On the same day that London filed his complaint, he filed a motion for leave to 

proceed  without  prepaying  the  filing  fee.  The  clerk’s  office  mailed  London  a  letter 

explaining that the Prison Litigation Reform Act requires that, in support of his motion, 

he must provide the court with a certified copy of his trust account statement for the six‐

month  period  immediately  preceding  the  date  he  filed  his  complaint.  Without  a  trust 

account  statement,  the  court  cannot  determine  whether  London  is  eligible  to  proceed 
without  prepaying  the  filing  fee.  The  clerk’s  office  asked  London  to  provide  his  trust 

account statement within twenty‐one days (which was November 8, 2018). London has 

not complied with the request.  

        Less than a week after filing his complaint, on October 22, 2018, London filed a 

notice  of  interlocutory  appeal.  On  November  14,  2018,  he  filed  a  motion  for  leave  to 

appeal  without  prepaying  the  filing  fee  (i.e.,  in  forma  pauperis).  Under  28  U.S.C.  § 

1915(a)(3), a party may not proceed in forma pauperis on appeal if the district court certifies 

that the appeal is not taken in good faith. An appeal taken in “good faith” is one that 

seeks  review  of  any  issue  that  is  not  frivolous,  meaning  that  it  involves  “legal  points 

arguable on their merits.” Howard v. King, 707 F.2d 215, 219‐20 (5th Cir. 1983) (quoting 

Anders v. California, 386 U.S. 738 (1967)); see also Coppedge v. United States, 369 U.S. 438, 445 

(1962).  To act in bad faith means to sue on the basis of “a claim that no reasonable person 

could suppose to have any merit.” See Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). 

        As  noted,  London  filed  his  notice  of  appeal  less  than  one  week  after  filing  his 

complaint. At that point, the court had not entered any orders, nor has it since. Given that 

there is nothing for London to appeal, the court finds that his appeal is taken in bad faith 

and will deny his motion for leave to appeal without prepaying the filing fee.  

        London incurred the filing fee for his appeal when he filed the notice of appeal. 

Newlin v. Helman, 123 F.3d 429, 433‐34 (7th Cir. 1997), rev’d on other grounds by, Walker v. 

O’Brien,  216  F.3d  626  (7th  Cir.  2000)  and  Lee  v.  Clinton,  209  F.3d  1025  (7th  Cir.  2000).  



                                                   2
Accordingly,  he  must  send  the  $505  filing  fee  for  his  appeal  to  the  clerk  of  court  by 

December 14, 2018. Id.; Seventh Circuit Rule 3(b). Failure to pay the filing fee in full by 

the deadline may result in the Court of Appeals for the Seventh Circuit dismissing the 

appeal.  Newlin, 123 F.3d at 434. 

        London  also  asks  to  consolidate  this  appeal  with  appeals  in  other  cases.  The 

district  court  does  not  have  jurisdiction  over  London’s  appeals.  If  London  wants  to 

consolidate his appeals, he must file his request in the Court of Appeals for the Seventh 

Circuit.   

        THEREFORE, IT IS ORDERED that, by December 14, 2018, London must (1) pay 

the $400 filing fee for this case; or (2) provide the court with a certified copy of his trust 

account statement that covers the six‐month period immediately preceding the date he 

filed his complaint; or (3) explain to the court why he is unable to file a certified copy of 

his trust account  statement.  If  London  does  not comply with this order,  the  court  will 

deny his motion for leave to proceed without prepaying the civil case filing fee and will 

recommend to Judge Pepper that she dismiss this case without prejudice. If London no 

longer wishes to pursue this case, he may voluntarily dismiss it prior to the December 14, 

2018 deadline. 

        IT  IS  FURTHER  ORDERED  that  London’s  motion  to  consolidate  his  appeals 

(ECF No. 9) is DENIED. 




                                                  3
       IT  IS  FURTHER  ORDERED  that  London’s  motion  for  leave  to  appeal  without 

prepaying the filing fee (ECF No. 9) is DENIED because this court certifies that London’s 

appeal has been taken in bad faith.  

       IT  IS  FURTHER  ORDERED  that  London  must  send  the  $505  filing  fee  for  his 

appeal to the clerk of court by December 14, 2018. London’s failure to pay the filing fee 

for his appeal may result in the dismissal of his appeal. London must clearly identify his 

payment with the case name and number assigned to this case (18‐cv‐1655) and to his 

appeal (18‐3280). 

       The  clerk’s  office  will  send  copies  of  this  order  to  the  warden  of  the  institution 

where London is confined and to PLRA Attorney, United States Court of Appeals for the 

Seventh Circuit, 219 S. Dearborn Street, Rm. 2722, Chicago, Illinois 60604.  

       Dated at Milwaukee, Wisconsin this 28th day of November, 2018. 




                                                       WILLIAM E. DUFFIN 
                                                       U.S. Magistrate Judge 




                                                   4
